cca-123010-14 id ------------- office uilc number release date from -------------------- sent date to -------------- cc subject credit reports and community_property gl-110366-14 this responds to your question regarding the fair credit reporting act and community_property law issues we apologize for the delays in getting back to you on this we conclude that it is generally permissible for the service to obtain a credit report from a non-liable spouse in a community_property_state because such report could constitute the consumer report of the liable taxpayer as defined in the fcra the service’s source of authority for obtaining credit reports in connection with the collection of tax_liability can be found pincite u s c h which provides h the head of an executive judicial or legislative agency acting under subsection a or of this section to collect a claim compromise a claim or terminate collection action on a claim may obtain a consumer report as that term is defined in section of the fair credit reporting act u s c 1681a or comparable credit information on any person who is liable for the claim the obtaining of a consumer report under this subsection is deemed to be a circumstance or purpose authorized or listed under section of the fair credit reporting act u s c 1681b see also irm dollar_figure there are very few cases interpreting this provision we found no cases addressing the spousal issue for purposes of section h authority but as you can see from the quoted language above it directly imports the definition of consumer report from the fcra we agree with you regarding the cases and ftc commentary providing that a nonliable spouse’s credit report is the liable spouse’s consumer report in community_property states we also found an alr which summarized several cases which held that a spouse’s credit report may constitute the other spouse’s consumer report though without discussion of community law implications see alr fed2d what constitutes consumer report within the meaning of the fcra the alr only cited case which held to the contrary 194_frd_244 e d la which again doesn’t address community_property and appears limited to its facts document disclosed by consumer reporting agency does not quality as wife’s consumer report where it only held her identifying information and the actual credit reports listed the husband’s jointly held accounts with no indication that the wife was a joint holder you may wish to note that shortly before the consumer financial protection bureau assumed jurisdiction over the fcra the ftc revised its commentary on the fcra replacing the guidance published in the federal_register with a document entitled years of experience with the fair credit reporting act an ftc staff report with summary of interpretations that document can be found here http www ftc gov sites default files documents reports 40-years-experience-fair-credit- reporting-act-ftc-staff-report-summary-interpretations 110720fcrareport pdf please let me know if we can be of further assistance
